EMPLOYMENT AGREEMENT
 
STAAR Surgical AG is entering into an Employment Contract as per Article 319ff
of the Swiss Obligation Law with
 
Mr. Hans Martin Blickensdoerfer
 
Born on 16 January 1965 in Germany:
 
1.           Position and Tasks in the Company
 
1.1           Position
 
The Employee is employed as Vice President Sales & Marketing.
 
1.2           Tasks
 
The main tasks of the Employee are mentioned in Addendum A).
 
2.           Start and Duration of the Employment
 
2.1           Start
 
The beginning of the Employment relationship is on January 1st, 2005.
 
2.2           Time of Probation
 
There is no probation period agreed upon.
 
2.3           Duration
 
The employment relationship is entered into for an undetermined period of time.
 
3.           Salary
 
3.1
Gross Salary

 
 
The Employee will receive an annual basic gross salary of CHF 195,000.00 paid
over 12 months, of CHF 16250.000 with a bonus on the achievement of preset
objectives of 25% of this salary and 35,000 options at the price of the day of
the start of employment with STAAR Surgical AG.

 
Supplementary Payments
 
The Employee is, according to Swiss and Bernese law, entitled to child support
payments. All changes concerning the above payments have to be communicated o
the Employer within seven days.
 
3.2           Deductions
 
The following will be deducted, according to law and regulations, from the gross
salary:
 
a)           AHV/IV/EO/ALV
 
b)           BVG
 
c)           Non-professional accident insurance (SUVA)
 
d)           Tax on the source
 
e)           Insurance for loss of earnings in case of sickness
 
 
 

--------------------------------------------------------------------------------

 
 
3.3
Special Compensations

 
 
If the Employer grants special compensations (gratification, service awards,
etc.) it represents voluntary performance by the Employer, which, even when paid
several times, does not give the right to a claim.

 
4.           Vacation
 
The Employee is entitled to 23 working days per calendar year.
 
5.           Restraint of Trade, Loyalty and Confidentiality.
 
5.1
Manufacturing and business secrecy.

 
5.1.1.
The duty to observe the manufacturing and business serest is in effect during
the whole employment relationship and continues after termination of the
employment relationship.

 
5.1.2
A violation of the imposed secrecy will result in an immediate termination of
the employment relationship.

 
5.1.2
In the case of violation of the imposed secrecy, the Employer may file a claim
for full damages.

 
 
6.           Notice of Termination
 
 
1.
Notice can be given by both parties with a notice period of six months.  Should
the employment be terminated for reasons other than cause, you will receive 6
months in lieu of notice.  If STAAR Surgical AG or its successors terminate the
employment relationship for reasons other than cause, the employee is eligible
to receive bonus (subject to objectives) pro-rated for the period of employment
up to and including the 6 months of notice period.

 
 
2.
The notice period is extended to 1 year (12 months) under the following
conditions:

 
 
If the company is acquired by a third partner and the job is eliminated or
materially modified in scope of responsibility, the employee will receive
compensation during 1 year (12 months) from the date of notice.

 
 
By presenting valid reasons in writing according to Art. 337ff of the OR, the
Employer as well as the Employee may terminate the employment without notice.

 
 
 

--------------------------------------------------------------------------------

 
 
7.
Special agreements

 
7.1
During the first year of employment a bonus of 10% of the 25% bonus is
guaranteed and will be paid in the month relocation is completed to Nidau area.

 
7.2
The employer will cover hotel costs and traveling expenses during the first 3
months, while location to Biel is not possible.

 
7.3
The employer will cover the costs of the rent of the apartment of the employee
from April to June 2005, while relocation to Biel is organized.

 
7.4
The employer will pay for all reasonable relocation costs to Biel, up to a
maximum amount of CHF 10,000.00

 
 
8.           Reservation of Statutory Regulations
 
8.1
If the above employment contract does not state any other regulations, the
statutory regulations are valid.

 
 
9.           Place of Jurisdiction
 
 
Unless otherwise and stringently prescribed by law, the place of jurisdiction is
the place of the Employer.

 
Nidau, 24 November 2004
 
/s/David Bailey
The Employer:
STAAR Surgical AG
Nidau, 16 December 2004
 
/s/H.M. Blickensdoerfer
The Employee



 
 

--------------------------------------------------------------------------------

 
 